NO. 12-18-00241-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 THE STATE OF TEXAS FOR                                       §   APPEAL FROM THE

 THE BEST INTEREST AND                                        §   COUNTY COURT AT LAW

 PROTECTION OF C.C.,                                          §   CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s docketing statement was
due to have been filed at the time the appeal was perfected, i.e., September 6, 2018. On September
7, 2018, this Court requested that Appellant file a docketing statement within ten days if he had
not already done so. Appellant did not file the docketing statement as requested.
         On September 25, this Court issued a second notice advising Appellant that the docketing
statement was past due. The notice further provided that unless the docketing statement was filed
on or before October 5, the appeal would be presented for dismissal in accordance with Texas Rule
of Appellate Procedure 42.3. The date for filing the docketing statement has passed, and Appellant
has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered October 17, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 17, 2018


                                         NO. 12-18-00241-CV


                            THE STATE OF TEXAS FOR THE
                       BEST INTEREST AND PROTECTION OF C.C.


                                Appeal from the County Court at Law
                          of Cherokee County, Texas (Tr.Ct.No. 42,471)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.